Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU et al. (US Pub. 2016/0041877) in view of TANAKA et al. (US Pub. 2015/0074454).
Regarding claim 10, ZHOU discloses a method of managing data storage using a management device, comprising:
selecting a source storage device (Fig.9: 941-1) of a plurality of storage devices (Fig.9: 941-1, 941-2, 941-3, …); 
reading data from the source storage device ([0012]: a storage control apparatus includes a controller configured to determine whether more storage devices, among a plurality of storage devices across which a plurality of information areas storing information representing redundant data and one or more spare areas are distributed); 
determining that the read data is corrupted ([0005]: In the case where a disk in a disk array device fails, a rebuild process of restoring information in the failed disk by making use of data redundancy is performed & [0012]: when determining that the more storage devices than the spare areas fail); 
determining error-corrected data or error-free data based on the corrupted read data; ([0006]:  In this failure recovery method, in a disk array device including a plurality of disk devices, error correction data for a collection of data to be written is generated from the collection of data, and the collection of write data and the error correction data are stored so as to be distributed over multiple disk devices), and 
writing the error-corrected data or error-free data to a selected destination storage device ([0006]: Data of a disk device that has failed is recovered from other data of the collection of write data and the error correction data stored on non-failed disk devices, and the recovered data is stored so as to be distributed across free areas of normal disk devices).
However, ZHOU does not specifically teach selecting the destination storage device of the plurality of storage devices based on a cost for the destination storage device calculated using a cost function; wherein the cost function includes one or more parameters including at least one of: a program/erase (P/E) parameter, a block error state parameter, a block error level parameter, and a workload parameter.
TANAKA teaches selecting the destination storage device of the plurality of storage devices based on a cost for the destination storage device calculated using a cost function; wherein the cost function includes one or more parameters including at least one of: a program/erase (P/E) parameter, a block error state parameter, a block error level parameter, and a workload parameter ((Fig.2 and [0064] & [0144]-[0148]: an information processing method for migration comprising: determining respective status data of the HDDs; calculating, based on the status data, a respective point for each of the HDDs using a formula that includes parameters including a point value of the access frequency, a weight of the access frequency, a point value of the performance, and a weight of the performance; selecting a HDD of the movement destination based on the highest points; and writing data to the HDD of the movement destination).).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate calculating the highest points of storage device, as taught by TANAKA into the RAID system of ZHOU, in order to select the best storage for recovery destination.
Regarding claim 2, ZHOU teaches wherein determining error-free data based on the corrupted read data comprises referencing an erasure code or RAID stripe (Fig.1 and [0043] FIG. 1A illustrates an example of a rebuild process in the case where, in a RAID 1 disk array device).
Regarding claim 3, TANAKA teaches calculating a respective cost for each of the plurality of storage devices using the cost function; and determining that the cost for the destination storage device is the lowest or the highest of the costs for the plurality of storage devices (Fig.2 and [0144]: the controller 5031 calculates a total point value for each physical HDD of the movement destination candidate according to a weight table stored in the setting data storage unit 5037 (step S151). The weight table is a table set in advance by the administrator or the like, and is data as illustrated in FIG. 37, for example. In other words, this table represents a ratio of the access frequency and the performance to be weighted. Then, in this embodiment, a total point value is calculated by (a point value of the access frequency*a weight of the access frequency+a point value of the performance*a weight of the performance).
Regarding claim 4, TANAKA teaches determining that the source storage device is unreliable based on a cost for the source storage device calculated using the cost function, and wherein selecting the destination storage device is performed responsive to determining that the source storage device is unreliable (Fig.2 and [0064] & [0144]-[0148]).
Regarding claim 5, TANAKA teaches wherein the plurality of storage devices comprise at least one solid state drive (SSD) ([0195]).
Regarding claim 6, TANAKA teaches wherein the cost function includes one or more SSD parameters including at least one of: the program/erase (P/E) parameter, the block error state parameter, the block error level parameter, and the workload parameter (Fig.2 and [0064] & [0144]-[0148]).
Regarding claim 7, TANAKA teaches determining respective status information for the plurality of storage devices; and calculating, based on the status information, a respective cost for each SSD of the plurality of storage devices using the cost function (Fig.2 and [0064] & [0144]-[0148]).
Regarding claim 8, ZHOU teaches performing a data migration process, wherein the data to be migrated is stored on the source storage device of the plurality of storage devices ([0065]: in a rebuild process of 36 stripes, 36 access events are performed to read source disks and write destination disks).
Regarding claim 9, TANAKA teaches wherein the data migration process comprises: selecting the source storage device for analysis; determining that the source storage device is not reliable; and determining to migrate the source storage device (Fig.2 and [0064] & [0144]-[0148]).
Regarding claim 10, TANAKA teaches wherein determining that the source storage device is not reliable is based on determining that the calculated cost of the source storage device is at, above, or below a cost threshold (Fig.2 and [0064] & [0144]-[0148]).
Regarding claim 11, ZHOU teaches wherein the data migration process is triggered according to a refresh protocol to reduce the likelihood of read disturb ([0045]: FIG. 1B illustrates an example of a rebuild process in the case where, in a RAID 5 disk array device, a disk 111-1 of disk 111-1 to disk 111-4 fails. In this case, since information is read from three disks, whereas information is written to one disk, write operations cause a bottleneck. Information may be read concurrently from the non-failed disks of disk 111-2 to disk 111-4. However, in order to restore a given amount of information, content corresponding to three times the given amount is concurrently read.).
Regarding claim 12, ZHOU teaches receiving, from an external device, a request to store the data, wherein selecting the destination storage device is performed responsive to receiving the request to store the data ([0012]: when determining that the more storage devices than the spare areas fail, the rebuild process including restoring information corresponding to one information area of the failed first storage device included in one combination among the plurality of combinations, and determining a write destination storage device to which the restored information is to be written in accordance with the number of times information is read from a non-failed second storage device.).
Regarding claim 13, TANAKA teaches selecting two or more destination storage devices of the plurality of storage devices including the storage device, based on the at least some of the calculated costs; and writing the data to the selected two or more destination storage devices (Fig.2 and [0064] & [0144]-[0148]).
Regarding claim 14, TANAKA teaches determining a ranking for the plurality of storage devices based on the calculated costs, and wherein selecting the destination storage device comprises selecting the highest ranked storage device of the plurality of storage devices (Fig.2 and [0064] & [0144]-[0148]).
Regarding claim 15, ZHOU teaches wherein determining the respective status information is performed responsive to a periodic trigger ([0045]: FIG. 1B illustrates an example of a rebuild process in the case where, in a RAID 5 disk array device, a disk 111-1 of disk 111-1 to disk 111-4 fails. In this case, since information is read from three disks, whereas information is written to one disk, write operations cause a bottleneck. Information may be read concurrently from the non-failed disks of disk 111-2 to disk 111-4. However, in order to restore a given amount of information, content corresponding to three times the given amount is concurrently read.).
Regarding claim 16, TANAKA teaches wherein the cost function includes one or more respective weights for the one or more parameters (Fig.2 and [0064] & [0144]-[0148]).
Regarding claim 17, TANAKA teaches receiving a user input and determining the one or more respective weights based on the user input (Fig.2 and [0064] & [0144]-[0148]).

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 10:00 am to 6:30pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135